•Van Ness, J. dissented.
He thought that after the bill had been protested for non-acceptance and nonpayment, and sent back by the holder in London to the defendants here, the drawees paid the money to the holders in London, at their peril. That the different bills of the set made but one bill of exchange; and when one of the set was received by the defendants here with the protest for non-payment, their right to receive the money from the drawers or the endorsers, the present plaintiffs,’ was complete; and the money having been rightfully received, could not be recovered back by the plaintiffs.
Judgment for the plaintiffs.